The opinion of the Court was delivered by
Conford, P. J. A. D.,
Temporarily Assigned. This is a companion appeal to State v. Gibson, 68 N. J. 499 (1975), decided by us this day. We granted direct certification of both the Gibson and this appeal on our own motion, prior to hearing thereof in the Appellate Division, in order to determine whether the inclusion in a plea bargain of an agreement by a defendant not to appeal a collateral conviction in return for charge or sentence concessions by the State was fer se invalid, giving rise to a' case for post-conviction relief. 67 N. J. 103 (1975). Our conclusion on that question in Gibson was in the negative.
The record in the present case is insufficient for disposition of the appeal in relation to that issue. It is also inadequate for determination of the onfy other issue raised on this appeal, i. e., whether defendant is entitled to credit on his sentences for robbery and for being armed during the robbery for his detention between the dates of his conviction and sentencing. There will have to be a remand to create a proper record for disposition of both questions.
Defendant and Gibson were together convicted before a jury December 21, 1971 of robbery and of being armed during the robbery. On July 28, 1972 defendant was sentenced to a ten to twelve year term in State Prison for the robbery and to a two to three year concurrent term for being armed. There was no appeal from these sentences. The delay between *535conviction and sentence was inordinate, and is explained by the interposition of a motion for a new trial, which was denied.
On September 27, 1973 defendant filed a petition for post-conviction relief. The petition was devoid of specification of grounds for relief. A hearing on the petition was held February 11, 1974. An Assistant Deputy Public Defender represented petitioner and recited the grounds relied upon. He failed to call any witnesses in support of his allegations of fact. The defendant was allowed to speak in his own behalf but was not called upon for any testimony material to either of the grounds now argued.
With respect to the plea-bargain waiver of appeal, all we have in this record is the following statement by counsel at the post-conviction hearing:
“It seems that Mr. Bryant was offered the same plea bargain [as Mr. Gibson] — that is, he had outstanding charges pending at the time that he was sentenced for the conviction of armed robbery. The plea bargain was to the effect that if you do not take a direct appeal from this conviction, we will dismiss the outstanding charges you have against you; I think, one of which was sodomy. * * * Mr. Bryant failed to exercise his right of direct appeal on the basis that if he did so, that he would have to face further charges.”
As distinguished from the Gibson case, we have no direct testimony concerning the nature and circumstances of the plea agreement and as to the kind of legal representation afforded defendant in the negotiation of the plea. The facts that Gibson was fully and adequately advised concerning the nature of the plea agreement, that his waiver of appeal was voluntary and that the circumstances were free of oppression and coerciveness on the part of the State were all developed in the proofs on the post-conviction hearing and were material to our decision in Gibson that there was no cause of action for post-conviction relief in that case. Not only are such proofs here absent, but we are not even apprised of the precise other outstanding charges against defendant and the disposition made of them.
*536There must, accordingly, be a remand to the Law Division for the production of testimony and such other requisite proofs on the basis of which proper findings of fact and conclusions of law may be rendered consonant with the criteria of legality set forth in our decision in Gibson.
 With respect to defendant’s claim for credit on his armed robbery sentences for time served between conviction and sentence, the record made at the post-conviction hearing is similarly deficient for an informed determination. There was no evidence as to whether or when defendant had been declared delinquent on parole, or the parole revoked, and some of the recitals of fact by counsel at the post-conviction hearing relative to the issue were patently erroneous.
The contention by defendant is that all or part of the period between his conviction of armed robbery on December 21,1971 and his sentencing on July 28, 1972, during which he was confined, apparently at Yardville, should be credited against his sentence, pursuant to R. 3. :21-8. That rule provides that a defendant shall receive credit on the term of a custodial sentence for any time he has served in custody in jail or in a state hospital between his arrest and the imposition of sentence.
The response to that contention set forth in the brief of the Attorney General is premised on information contained in a letter to the Attorney General from the Bureau of Parole during the pendency of the appeal (made part of the record of the appeal). The facts stated are that defendant was committed to the Yoxith Reception Center, Yardville, December 16, 1969 on a charge of juvenile delinquency; that he was subsequently transferred to the Youth Reception Center, Annandale, and paroled February 2, 1970; and that he was declared delinquent on parole November 11, 1971 (apparently because of the armed robbery charge) and returned to Yardville December 21, 1971 (date of the conviction). On June 13, 1972, according to the letter, defendant “was paroled to a detainer in Salem County pending sentencing” on the armed robbery convictions. His “adjusted maximum as a *537juvenile commitment is now [as of November 1974] scheduled to expire on January 30, 1975.”
There is no doubt that if defendant was in fact turned over to the Salem County authorities on June 19, 1972 in contemplation of his sentencing he should be given credit on his sentence for the period served in the county jail thereafter.
The more dubious problem is the proper accreditation of time in confinement after a declaration of delinquency or revocation of parole, if either of those events actually took place. If a defendant on parole is arrested for an offense committed while on parole, and while so held is declared delinquent on parole for that offense, is his subsequent confinement until sentence creditable to the term owing on the original sentence, under or by analogy to N. J. S. A. 30: 4 — 123.22? Or does the credit run rather against the sentence on the subsequent conviction, pursuant to R. 3:21-8? That the first of these alternatives is the correct one would appear supported by Chernachowicz v. State, 39 N. J. Super. 571, 575 (App. Div.), aff’d o. b. 22 N. J. 83, cert. den. 352 U. S. 897, 77 S. Ct. 136, 1 L. Ed. 2d 89 (1956), relying on the statute last above cited. But see, for the view that that enactment applies only where the arrest and imprisonment arise from a declaration of parole delinquency, Lipschitz v. State, 43 N. J. Super. 386, 389 (App. Div. 1957) and State v. Van Dorn, 43 N. J. Super. 406, 413 (App. Div. 1957). Cf. State v. Beatty, 128 N. J. Super. 488 (App. Div. 1974). We think it preferable not to arrive at a considered judgment on this precise point in advance of a hearing on the facts, the rendition of findings and conclusions thereon by a hearing judge in the first instance, and an appeal of the consequent judgment.
Concerning one possible version of the facts which may emerge from the hearing on remand we entertain no doubt as to the correct rule on credit against sentence. If, between conviction and sentence, and after declaration, of delinquency on parole, the defendant was returned to the *538institutional complex from which he was paroled on the earlier offense, for the purpose of continuing service of the original sentence, the time in confinement therein will apply, for that reason independent of any other, as a credit against the original rather than the later sentence.
For the reasons stated, the judgment is reversed and the matter remanded to the Law Division for full hearing and the rendition of findings of fact and conclusions of law on both of the issues discussed hereinabove, and an accordant judgment.